              Case 3:19-mj-02158-LL Document 10 Filed 06/06/19 PageID.12 Page 1 of 1
                                MINUTES OF THE UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF CALIFORNIA


                    USA
                                                      vs                        Dayveion Lashawn Crawford
Case Number:        19mj2158-LL                    EXHIBIT LIST                           Detention Hearing


IZI     Plaintiff    D      Defendant        D     Court

      No.           Date I.D.        Date Rec'vd                                    Description
1              6/6/19               6/6/19           Video of Defendant w/ gun
2              616119               6/6/19           Video of Defendant




                                                                            FILED
                                                                      ~~20191
                                                                      L_~u~-~
                                                                  CLERK U.       DISTRICT COURT
                                                            SOUTHERN DI               OF CALIFORNIA
                                                            BY
                                                           '.,,.,...._·~·-·--
                                                                                           DEPUTY'
                                                                                         ·---.
                                                                                            ----~-   ~'~




                                                     Page 1of1
